MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision: 2021 ME 51
Docket:   Cum-20-281
Argued:   July 13, 2021
Decided:  October 28, 2021

Panel:          MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                   CHRISTOPHER TOTO

                                             v.

                                    RAELYN KNOWLES


HUMPHREY, J.

         [¶1] Christopher Toto appeals from a summary judgment entered by the

Superior Court (Cumberland County, Kennedy, J.) in favor of Raelyn Knowles on

Toto’s complaint alleging that he was injured as a result of Knowles’s negligent

operation of a motor vehicle. Because we conclude that the summary judgment

record establishes a genuine issue of material fact regarding whether

Knowles’s negligence caused Toto to suffer injuries, we vacate the summary

judgment and remand for further proceedings.

                                    I. BACKGROUND

         [¶2]     The following facts are drawn from the parties’ supported

statements of material facts, viewed in the light most favorable to Toto as the

nonprevailing party. See Kurtz & Perry, P.A. v. Emerson, 2010 ME 107, ¶ 15,
2

8 A.3d 677. While stopped in traffic behind a minivan, Toto’s vehicle was struck

from behind by another vehicle, causing Toto’s vehicle to collide with the

minivan. After the collision, Toto complained of a loss of consciousness and

extreme pain on the top of his head, and he was transported to a hospital for

evaluation. After the accident, he suffered headaches, balance issues, and

impaired vision, none of which he suffered before the accident.

      [¶3] On August 6, 2018, Toto filed a timely complaint for negligence

against Knowles, alleging that Knowles was the operator of the vehicle that

struck Toto’s vehicle from behind. On December 13, 2019, Knowles moved in

limine to exclude testimony from an expert designated by Toto—an

optometrist who would testify that the accident was the cause of “visual

injuries” suffered by Toto. Knowles argued that the optometrist’s deposition

testimony revealed that he was not qualified to opine that the accident had

caused Toto to suffer what the optometrist called a “visual midline shift.”

Knowles further argued that “visual midline shift” is not a recognized diagnosis

in the medical community.

      [¶4] Anticipating that the court would grant her motion in limine and

exclude the optometrist’s testimony, Knowles moved for summary judgment in

January 2020. In her motion, Knowles argued that without expert testimony
                                                                                                      3

regarding complex medical facts, Toto could not prove that the collision caused

Toto to suffer a “visual midline shift.”

       [¶5] Toto admitted Knowles’s assertion in her statement of material facts

that his “‘visual injuries’ and the purportedly related symptoms” were his only

claimed injuries. However, he elaborated on his injuries in both his opposing

statement of material facts and his statement of additional facts, with

referenced evidentiary support from his deposition. Specifically, he asserted

that in addition to impaired vision, he suffered from lost consciousness

immediately after the accident, headaches, and balance issues.                              Knowles

admitted Toto’s additional assertions of fact without qualification.

       [¶6] In March 2020, the court granted Knowles’s motion in limine to

exclude the optometrist’s anticipated expert testimony, determining that the

optometrist was not qualified to opine on the cause of a “visual midline shift.”

See M.R. Evid. 702. The court denied the motion as to the optometrist’s fact

testimony.1 The court simultaneously denied Knowles’s motion for summary

judgment, concluding that Toto had presented sufficient evidence that




   1 To the extent that Toto challenged the ruling on the motion in limine in his brief, he clarified at
oral argument that he does not appeal from that ruling, and we do not discuss the issue further.
4

Knowles’s negligent operation of her vehicle caused him to suffer injuries for

his claim to survive the motion for summary judgment.

      [¶7] Knowles moved for reconsideration of the court’s order denying her

motion for summary judgment, reiterating her argument that the

determination that Toto suffered a “visual midline shift” was based on complex

medical facts that require expert testimony and that, without it, Toto’s only

remaining evidence of proximate causation was an insufficient assertion that

Toto realized symptoms after the accident. On October 7, 2020, the court

entered a judgment granting Knowles’s motion for reconsideration and

entering a summary judgment in her favor. The court concluded that “visual

midline shift” was the sole injury asserted by Toto and that, without expert

testimony, Toto could not establish proximate causation. Toto timely appealed.

See 14 M.R.S. § 1851 (2021); M.R. App. P. 2B(c)(1).

                               II. DISCUSSION

      [¶8] We review the entry of a summary judgment de novo, “considering

the evidence in the light most favorable to the nonprevailing party to determine

whether the parties’ statements of material facts and the record evidence to

which the statements refer demonstrate that there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.”
                                                                                  5

Kurtz & Perry, 2010 ME 107, ¶ 15, 8 A.3d 677 (quotation marks omitted). “A

material fact is one that can affect the outcome of the case, and there is a

‘genuine issue’ when there is sufficient evidence for a fact-finder to choose

between competing versions of the fact.” Stewart-Dore v. Webber Hosp. Ass’n,

2011 ME 26, ¶ 8, 13 A.3d 773.

      [¶9] “A cause of action for negligence has four elements: (1) a duty of

care owed to the plaintiff; (2) a breach of that duty; (3) an injury; and

(4) causation, that is, a finding that the breach of the duty of care was a cause of

the injury.” Est. of Smith v. Cumberland Cnty., 2013 ME 13, ¶ 16, 60 A.3d 759.

“When the defendant is the moving party, [s]he must establish that there is no

genuine dispute of fact and that the undisputed facts would entitle h[er] to

judgment as a matter of law.” Est. of Cabatit v. Canders, 2014 ME 133, ¶ 8, 105

A.3d 439. “It then becomes the plaintiff’s burden to make out the prima facie

case and demonstrate that there are disputed facts.” Id.

      [¶10] At issue here is whether the accident proximately caused Toto’s

injuries. “Proximate cause is an action occurring in a natural and continuous

sequence, uninterrupted by an intervening cause, that produces an injury that

would not have occurred but for the action.” Cyr v. Adamar Assocs. Ltd. P’ship,

2000 ME 110, ¶ 6, 752 A.2d 603. A fact finder may draw reasonable inferences
6

in determining issues of causation. See, e.g., Marcoux v. Parker Hannifin/Nichols

Portland Div., 2005 ME 107, ¶ 26, 881 A.2d 1138 (holding that a fact finder may

infer causation without speculation from supported assertions that the plaintiff

fell after she made physical contact with a stain on the floor).

        [¶11] Although causation in a vehicle accident case is usually a matter to

be resolved by the fact finder, summary judgment may be appropriate if the

record is completely devoid of evidence supporting causation. Est. of Smith,

2013 ME 13, ¶ 18, 60 A.3d 759. Evidence “submitted in opposition to summary

judgment[] need not be persuasive at that stage,” but it “must be sufficient to

allow a fact-finder to make a factual determination without speculating.” Id.

¶ 19.

        [¶12] The amount or type of evidence required to prove causation may

turn on the complexity of the facts. See Tolliver v. Dep’t of Transp., 2008 ME 83,

¶ 42, 948 A.2d 1223 (“Our precedents also indicate that in cases involving

complex facts beyond the ken of the average juror, . . . more substantial evidence

of proximate cause may be required.”). Although expert testimony may be

required if a party is asserting complex medical facts to establish causation,

see Merriam v. Wanger, 2000 ME 159, ¶¶ 11-18, 757 A.2d 778, expert testimony

is not required if “the negligence and harmful results are sufficiently obvious as
                                                                                                   7

to lie within common knowledge,” Patten v. Milam, 480 A.2d 774, 778

(Me. 1984) (quotation marks omitted).

       [¶13]      Thus, “[w]here a plaintiff emerges from a sudden rear-end

automobile accident with a hurt neck, it is permissible for the jury to infer that

the injury was caused by defendant’s negligent driving where there was no

evidence of a pre-existing neck injury.” 1 Dan B. Dobbs et al., The Law of Torts

§ 191 at 639 (2d ed. 2011); see, e.g., Foddrill v. Crane, 894 N.E.2d 1070, 1074,

1078 (Ind. Ct. App. 2008) (finding the causal connection between a rear-end

collision and neck pain, headaches, and other injuries was “not so complex that

a layperson would be unable to comprehend it without expert testimony” when

there was no evidence that plaintiff suffered from prior neck injuries, the

collision was forceful enough that plaintiff hit her head on the roof of her

vehicle, and plaintiff immediately afterward felt pain in her neck).

       [¶14] Construing the supported statements of material facts in the light

most favorable to Toto, as we must, see MSR Recycling, LLC v. Weeks & Hutchins,

LLC, 2019 ME 125, ¶ 6, 214 A.3d 1, we conclude that there is a genuine issue of

material fact as to whether the accident caused Toto some injury.2 Although


    2 We acknowledge that in Toto’s statements of material facts, he both (1) admitted that “[t]he

‘visual injuries’ and the purportedly related symptoms [we]re the only injuries” he was claiming that
the accident caused and (2) asserted that he suffered loss of consciousness, headaches, and balance
problems separate from his vision issues. To the extent that Toto contradicted himself in his
8

Toto did not offer admissible evidence that the accident proximately caused a

“visual midline shift,” see Merriam, 2000 ME 159, ¶¶ 11-18, 757 A.2d 778, he

did assert and offer evidence of facts sufficient to generate a genuine issue of

material fact as to whether the accident caused him harm. Using common

knowledge and drawing reasonable inferences, a fact finder could determine

that the accident caused some injury to Toto. See Curtis v. Porter, 2001 ME 158,

¶ 9, 784 A.2d 18; Foddrill, 894 N.E.2d at 1074, 1078.

       [¶15] Because Knowles’s motion for summary judgment must therefore

be denied, “facts admitted by the parties solely for the purpose of the summary

judgment motion shall have no preclusive effect at trial.” See also CitiMortgage,

Inc. v. Chartier, 2015 ME 17, ¶ 10 n.6, 111 A.3d 39 (stating that the purpose of

Rule 56(d) is “‘to make it unnecessary to controvert facts for purposes of

summary judgment solely because of concern about the possible preclusive

effect of any admission of fact at trial or in other subsequent proceedings’”

(quoting M.R. Civ. P. 56 Advisory Note – November 2011)). As the Advisory

Note to the November 2011 amendment to Rule 56 explains, “The amendment




deposition testimony or conveyed his understanding of the interrelatedness of his symptoms after
his diagnosis and treatment, it is for a fact finder to weigh the evidence and determine whether to
accept or reject Toto’s testimony “in whole or in part.” Sulikowski v. Sulikowski, 2019 ME 143, ¶ 10,
216 A.3d 893 (quotation marks omitted).
                                                                                9

to Rule 56(d) establishes that a fact admitted or not opposed by any party solely

for purposes of summary judgment is not deemed admitted for any other

purpose if the motion for summary judgment is denied.”

      [¶16] Thus, although Knowles may eventually attempt to impeach Toto’s

trial testimony with statements that Toto made during the deposition to which

the parties referred in their statements of material facts, the denial of a motion

for summary judgment will not preclude Toto from offering fact evidence about

his post-accident symptoms at trial. See M.R. Civ. P. 56(d). The ruling on the

motion in limine will, however, unless modified before trial, preclude Toto from

offering expert testimony from the identified optometrist about the accident

having caused Toto to suffer a “visual midline shift.” The trial court on remand

may be called upon to address whether expert testimony is necessary to prove

causation of any medically complex injuries through other experts, but such

issues are not presently before us; we here decide only that there is a genuine

issue of material fact on the element of causation.

      [¶17] In sum, the court erred in entering a summary judgment in

Knowles’s favor. We vacate the summary judgment and remand the matter for

further proceedings.
10

        The entry is:

                           Summary judgment vacated.         Remanded for
                           further proceedings.



David Kreisler, Esq., and Gary Goldberg, Esq. (orally), Terry Garmey &
Associates, Portland, for appellant Christopher Toto

L. John Topchik, Esq. (orally), Law Offices of John B. Schulte, Portland, for
appellee Raeylyn Knowles


Cumberland County Superior Court docket number CV-2018-354
FOR CLERK REFERENCE ONLY